45 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Dell HESTER, Appellant,v.UNITED STATES of America, Appellee.
No. 94-2200.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 27, 1994.Filed:  Jan. 3, 1995.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Dell Hester appeals the district court's order denying his 28 U.S.C. Sec. 2255 motion.  After careful review of the record, the parties' briefs, and the reasoned report of the magistrate judge which was adopted by the district court, we conclude that no error of law appears.  Because an opinion would have no precedential value, we affirm without an opinion.  See 8th Cir.  R. 47B.